Citation Nr: 0209091	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Dr. R. C-G

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO). 

In a January 29, 1999 decision, the Board affirmed the RO's 
denial of service connection for PTSD.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  The Court remanded the case to the 
Board in January 2000.  In October 2000, the Board again 
denied service connection for PTSD and the veteran again 
appealed to the Court.  In May 2001, the Court vacated the 
Board's October 2000 decision and remanded the case to permit 
initial consideration of the veteran's claim in the context 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001).

The issue of entitlement to retroactive improved pension 
benefits for the period from April 1, 1994 to December 31, 
1994 on the basis of unreimbursed medical expenses during 
such period is the subject of a separate decision.


FINDINGS OF FACT

1.  The veteran engaged in combat during his active military 
service; he was awarded the Combat Infantryman Badge and the 
Purple Heart.

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001); see also new regulations at 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded to the Board by CAVC for consideration 
of the VCAA.  The VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the rating decision, statements and supplemental 
statements of the case and other development letters over the 
years.  With respect to the claim for service connection, 
although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim -- which is no longer a 
valid basis for service connection, see VCAA, supra -- the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Also, there are multiple VA examinations and extensive 
records and opinions from private medical providers in the 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits. 

The veteran contends that he is entitled to service 
connection for PTSD.  The veteran's service records reveal 
that he served as an infantryman in Korea and was wounded in 
combat.  His DD-214 indicates that he received the Purple 
Heart, the Combat Infantryman's Badge, the Korean Service 
Medal and the United Nations Service Medal.  Service medical 
records included some reports from the Office of the Surgeon 
General, which made no reference to any complaints of or 
treatment for a psychiatric disorder.  At his October 1953 
discharge examination, the mental component of the 
examination was normal. 

Numerous private treatment records from the 1980's refer to a 
rather severe crush injury to the veteran's right leg in 1979 
in a post-service industrial accident.  In a July 1981 
psychological evaluation, Dr. O. noted that the veteran began 
to suffer from nightmares and verbal aggressiveness following 
this accident.  Dr. O. diagnosed situational depressive state 
related to the accident.  Private medical records from Dr. O. 
and Dr. L., dated between February 1982 to December 1983, 
show diagnoses of dysthymic disorder, depression, passive 
personality disorder, depressive neurosis, and depressive 
reaction following and/or due to the 1979 accident.  
Psychological evaluations in April 1984, March 1985, and July 
1985 noted that following the right leg injury in 1979, the 
veteran began to have trouble sleeping and became hostile, 
irritable and aggressive.  On mental status examination, he 
was polite but was described as somewhat hostile and not very 
cooperative or spontaneous.  He was oriented to place and 
person, but disoriented as to space and time.  His affect was 
distressed and cold and his psychomotor activity was slowed 
down.  His attention was superficial and his short-term 
memory was poor.  His memory was intact, his thoughts were 
goal directed without hallucinations or delusions, but his 
insight and judgment were poor.  The diagnoses included 
anxious depression versus generalized anxiety disorder, 
depressive neurosis, moderate anxiety and depression, 
dysthymic disorder, and a dependent personality disorder.

In March 1991, the veteran's private physician indicated that 
the veteran was being treated for anxiety neurosis.  

In a November 1993 private examination, Dr. R C-G indicated 
that the veteran appeared to be slightly depressed and had 
pressured speech.  His thoughts were often about combat and 
he indicated that he had had flashbacks ever since his 
discharge.  He stated that he avoided watching war movies and 
commented that the Persian Gulf War had aggravated his 
complaints.  He noted that he would become extremely nervous 
whenever there was thunder.  The diagnosis was PTSD.  That 
examiner concluded that the 1979 industrial accident 
exacerbated his PTSD.

In a July 1994 VA psychiatric examination by a board of two 
psychiatrists, it was noted that the veteran spent 
approximately 40 days in Korean and was wounded by shrapnel 
in the face and arms.  On examination, he was alert and in 
contact, but looked quite distant and his affect was 
described as somewhat blunted.  He was not spontaneous, 
although his responses were relevant and coherent.  The 
veteran did not bring up any specific complaints about his 
combat experience in Korea.  There were no thought or 
perceptive disorders present.  He was well oriented and his 
memory and sensorium were clear.  Some depression was noted 
in his mood.  The diagnosis was depressive disorder, not 
otherwise specified.  It was the unanimous opinion of the 
board that there was no minimal criteria for a PTSD 
diagnosis.

VA psychological testing in May and June 1995 indicated the 
presence of some PTSD symptoms, as well as symptoms of 
anxiety and depression.  During the June 1995 psychiatric 
examination, the veteran indicated that he did not watch war 
movies because he had trouble controlling his reactions.  He 
described depression, poor memory, and claimed to have 
nightmares about his combat experiences.  On objective 
evaluation, he was alert and oriented in three spheres.  His 
mood was somewhat depressed and anxious and his affect was 
blunted.  His attention was good and his concentration was 
fair.  His speech was clear and coherent and there was no 
suggestion of hallucinations or homicidal or suicidal 
ideation.  The diagnosis was depressive disorder not 
otherwise specified with anxiety and early organic changes.

In a personal hearing at the RO in March 1996, the veteran's 
private physician, Dr. R C-G, testified that the veteran had 
PTSD.  He stated that the symptoms noted on the VA 
examination, as well as the findings of the 
neuropsychological testing done as part of that examination, 
supported a PTSD diagnosis.

In June 1996, the veteran was re-examined by a three-member 
panel of VA physicians, who reviewed the claims file, 
including all the records and hearing testimony, and 
interviewed the veteran.  The veteran stated that he believed 
he dreamed of the war because he would wake up asking for a 
rifle, but he admitted that he could not recall the content 
of the dreams.  On mental status examination, the veteran's 
responses were short, concrete and not very elaborate.  His 
thought content was logical, there were no hallucinations or 
delusions and there were no dissociative episodes reported.  
He was able to speak of being wounded in Korea without any 
evidence of traumatic associations with the event.  He 
reported becoming anxious if he watched war movies.  He was 
depressed with no energy for activities.  His affect was more 
or less adequate.  While he was oriented to person and place, 
he had some trouble with time. 

Psychological testing, conducted in September 1996, revealed 
results consistent with a primary impression of major 
depressive disorder with "pseudodemential" symptoms.  A 
mild cognitive disturbance could not be ruled out.  The 
examiner also noted that the veteran exaggerated his 
symptomatology.

In a November 1996 addendum opinion, the panel of three VA 
physicians reviewed the report of the September 1996 
psychological tests.  The panel concluded that the 
appropriate diagnosis was depressive disorder with anxiety, 
organic mental syndrome, not otherwise specified.  The panel 
explicitly reported the absence of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2001).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis."  61 Fed. Reg. 32.807-
32.808.  

In the instant case, the Board finds that the amendments to 
38 C.F.R. 3.304(f) were to conform the regulation to the 
Court's holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. § 3.304(f).

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Under the version of 38 C.F.R. 3.304(f) in effect prior to 
the March 7, 1997, amendments, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As 
this is somewhat more favorable than the current version of 
the regulation -- which does not list combat citations as 
"conclusive evidence" of a claimed inservice combat 
stressor, but rather provides that lay testimony alone may 
establish the incurrence of a combat stressor - the Board 
will apply the previous version of the regulation.

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Under the earlier version of 38 C.F.R. 3.304(f) and 
based on the veteran's Korean war service, the presence of a 
qualifying stressor is conceded in this case.  However, the 
Board concludes that the evidence does not provide either a 
"clear" diagnosis of PTSD or a diagnosis of PTSD in 
accordance with the provisions of 38 C.F.R. § 4.125(a).  

The record is silent to psychological problems for more than 
20 years, from the time of the veteran's discharge from 
service in 1953 until 1979, when the veteran experienced a 
very serious industrial accident post-service.  Thereafter, 
the evidence shows that the veteran was diagnosed with 
significant mental pathology associated with that accident.  
Although -- more than 10 years after that accident -- a 
private physician attempted to downplay the accident or 
portray the accident as more or less a catalyst to what is 
advanced as service-connected PTSD, the mental health records 
associated with direct treatment for the accident and mental 
health treatment prior to 1991 contradict such theories.  

Moreover, the Board considers the opinions of a board of two 
VA psychiatrists and a panel of three VA physicians finding 
no diagnosis of PTSD to be more probative than these private 
opinions by one private physician supporting the presence of 
PTSD.  The VA opinions are based on extensive review of the 
veteran's claims file including service medical records, 
private medical evidence as well as examinations, interviews, 
and psychological testing of the veteran.  

In his November 1993 opinion, Dr. RC-G appears to base his 
opinion on the veteran's statements that his thoughts were 
often about combat, he had had flashbacks ever since his 
discharge, he avoided watching war movies, that the Persian 
Gulf War had aggravated his complaints, and he would become 
extremely nervous whenever there was thunder.  At the March 
1996 hearing, Dr. RC-G stated that he had reviewed the VA 
examination and psychological testing and that it was his 
opinion that the symptoms were supportive of PTSD.  

In contrast, an in-depth VA psychiatric examination in July 
1994 noted that the veteran was a Korean Veteran and received 
shrapnel wounds while in combat in Korea.  However, the 
veteran did not bring up any specific complaints about his 
combat experience in Korea during examination.  At this time, 
the board of psychiatrists opined that there were no minimal 
criteria for a PTSD diagnosis.  During the extensive 
psychiatric examination from May to June 1995, the veteran 
indicated that he did not watch war movies and that he had 
trouble controlling his reactions.  He described depression, 
a poor memory, and claimed to have nightmares about his 
combat experiences.  The diagnosis was depressive disorder 
not otherwise specified with anxiety and early organic 
changes.  During a June 1996 re-examination by the 3 member 
physician VA panel, the veteran stated that he believed that 
he dreamed of the war because he would wake up asking for a 
rifle, but he admitted that he could not recall the dreams.  
It was noted that he spoke of being wounded in Korea without 
any evidence of traumatic associations with the event.  He 
reported becoming anxious if he watched war movies.  
Extensive psychological testing, conducted in September 1996, 
revealed results consistent with a primary impression of 
major depressive disorder with "pseudodemential" symptoms.  
The panel found no PTSD.  Therefore, the Board finds that the 
VA opinions, based on extensive objective review of the 
veteran's claims file as well as examinations, interviews, 
and psychological testing of the veteran by at minimum 5 
physicians on 3 separate occasions, outweighs the subjective 
opinion of 1 private physician.  Therefore, the Board 
concludes that there is no competent medical evidence of a 
diagnosis of PTSD of record.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

